DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Due to the amendments, arguments are rendered moot; a new grounds of rejection is presented below

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 USC 103 as being un-patentable over US 2016/0140300 A1 to Purdie et al. (“Purdie”) in view of US 2019/0333623 A1 to Hibbard (“Hibbard”):
Regarding claim 1:
Purdie teaches a method for a computer system to perform radiotherapy treatment planning based on continuous deep learning, wherein the method comprises: obtaining a deep learning engine that is trained to perform a radiotherapy treatment planning task based on first training data associated with a first planning rule for a first set of patients ([0021]- method for generating a recommended radiotherapy treatment. [0291]- deep learning can be used as a machine learning process. [0021]- based on a first planning rule, the deep learning engine is trained with training data associated with a rule. [0067]- the rule and relevant training data comes from a clinical database with relevant stored treatment plans for similar patients. [0077]-The training data would come from this source with clinical plans data. ); 
based on input data associated with a particular patient, performing the radiotherapy treatment planning task using the deep learning engine to generate output data associated with the particular patient ([0021]- input image data for a patient is put into a process with rules to generate the output data, the output data being the treatment planning tasks including determining the radiation dose and dose mapping.); 
obtaining modified output data that includes one or more modifications to the output data generated by the deep learning engine ([0021]- by training the model using a second set of rules, new treatment plan outputs including treatment plan parameters can be generated by the learning process. [0125]- the output can include suggestions for modifying 
based on the modified output data, generating second training data associated with a second planning rule for a second set of patients ([0190]- using a set of second rules can be used to generate the optimized parameters for the treatment plan (optimizing the treatment plan is interpreted as having modified output data). [0312]- the generated patient treatment plan can be integrated back into the machine learning process, and this data can be used as new training data for the (the patient treatment plan can be interpreted as the second training data ); 
Purdie however does not explicitly teach:
based on the modified output data, generating second training data associated with a second planning rule for a second set of patients
generating a modified deep learning engine by re-training the deep learning engine using a combination of the first training data and the second training data, wherein the modified deep learning engine adapts to needs of the second set of patients
Hibbard teaches before the effective filing date of the current invention that the machine learning model was trained with data to identify radiotherapy dose distribution (this is interpreted for the model to generate the modified output data) [Fig. 9, [0134]]. Training data is derived from sources such as image data from one or more patients [0053]. Training data can have its own constraints and conditions for radiotherapy treatment [0113]. After this step in the process, additional training data (interpreted as second data) is added to retrain the model to modify it. Since the original training data is still part of the system, this 
Therefore, it would have been obvious to one of ordinary skill in the art of radiotherapy before the effective filing date of the current invention to modify the machine learning engine system of Purdie to include the use of additional training data and conditions as taught by Hibbard in order to provide more detailed models and more accurate treatment predictions (see [0029] of Hibbard).

Regarding claims 8 and 15, these claims are rejected over Purdie/Hibbard in a similar manner as claim 1.

Regarding claim 2:
Purdie/Hibbard teaches all of the limitations of claim 1. Purdie however does not explicitly teach:
 wherein generating the modified deep learning engine comprises: generating a set of modified weight data associated with multiple processing layers of the modified deep learning engine by modifying weight data associated with multiple processing layers of the deep learning engine
Hibbard teaches before the effective filing date of the current invention that the deep learning engine composed of multiple layers of nodes arranged in multiple layers [0102]. The generator in the system includes weights and values as a result of a training involving a discriminator [0056]. Figure 4 shows a schematic of how the system is structured with weight adjustments.
Therefore, it would have been obvious to one of ordinary skill in the art of radiotherapy before the effective filing date of the current invention to modify the machine learning engine system of Purdie to include the use of trained weight data associated with processing layers as taught by Hibbard in order to provide more detailed models and more accurate treatment predictions (see [0029] of Hibbard).

Regarding claims 9 and 16, these claims are rejected over Purdie/Hibbard in a similar manner as claim 2.

Regarding claim 3:
Purdie/Hibbard teaches all of the limitations of claim 1. Purdie further teaches wherein obtaining the deep learning engine comprises: obtaining the deep learning engine from a central planning system that is configured to train the deep learning engine based on the first training data, wherein the first training data represents global training data ([0067, 0077]- first training data comes from an external clinical plan database of previously done treatments that are stored in a database for future reference. (This can be interpreted as taking data from a global training data source)), and 
the second training data represents local training data accessible by the computer system ([0311]- image data from observing the treatment plan from the patient can be added to the system. (It can be interpreted that since this is the patient’s own data, thus making it local training data)).



Regarding claim 4:
Purdie/Hibbard teaches all of the limitations of claim 1. Purdie further teaches wherein obtaining the modified output data comprises: obtaining the modified output data that includes the one or more modifications made by a particular planner according to the second planning rule ([0190]- use of set of second rules can be used to optimize (or motify) the treatment plan).

Regarding claims 11 and 18, these claims are rejected over Purdie/Hibbard in a similar manner as claim 4.

Regarding claim 5:
Purdie/Hibbard teaches all of the limitations of claim 1. Purdie further teaches wherein performing the radiotherapy treatment planning task comprises one of the following: performing automatic segmentation to generate output structure data based on input image data associated with the particular patient ([0297]- automatic segmentation can be done on the regions of interest of the tissues); 
performing dose prediction to generate output dose data based on input image data and input structure data associated with the particular patient ([0297]- can calculate features such as how much does a certain structure is receiving); and 
performing treatment delivery data prediction to generate treatment delivery data based on input dose data associated with the particular patient ([0021]- dose mapping is done which maps out dose distribution).

Regarding claims 12 and 19, these claims are rejected over Purdie/Hibbard in a similar manner as claim 5.

Regarding claim 6:
Purdie/Hibbard teaches all of the limitations of claim 5. Purdie however does not explicitly teach:
wherein obtaining the modified output data comprises: obtaining modified output structure data that includes at least one of the following modifications: a modified segmentation margin around a structure; 
an extension of a structure in a particular direction; 
a cut of one part of a structure; 
a modified cutting plane of a structure; and 
modified margins at different sides of a structure
Hibbard teaches before the effective filing date of the current invention that the treatment processing logic for recommending treatment for radiotherapy can additionally include modifying radiation therapy treatment plans [0062]. Part of the treatment plans (which can be tailored or modified) includes determining a segmentation of an organ at risk (OAR) [0057]. Additionally, other parameters for consideration when generating a treatment plan include different 2D layers of the MRI image (this is interpreted and cutting plane of a 
Therefore, it would have been obvious to one of ordinary skill in the art of radiotherapy before the effective filing date of the current invention to modify the modified output data of Purdie to include the modified output structure data as taught by Hibbard to provide more personalized and accurate treatment plans for patients (see [0024] of Hibbard).

Regarding claims 13 and 20, these claims are rejected over Purdie/Hibbard in a similar manner as claim 6.

Regarding claim 7:
Purdie/Hibbard teaches all of the limitations of claim 5. Purdie however does not explicitly teach:
wherein obtaining the modified output data comprises: obtaining modified output dose data that includes at least one of the following modifications: modified organ sparing, modified target coverage, modified target dose prescription, and modified normal tissue dose prescription
Hibbard teaches before the effective filing date of the current invention that the treatment processing logic for recommending treatment for radiotherapy can additionally include modifying radiation therapy treatment plans [0062]. The treatment plan logic can include 
Therefore, it would have been obvious to one of ordinary skill in the art of radiotherapy before the effective filing date of the current invention to modify the modified output data of Purdie to include the modified output dose data as taught by Hibbard to provide more personalized and accurate treatment plans for patients (see [0024] of Hibbard).

Regarding claims 14 and 21, these claims are rejected over Purdie/Hibbard in a similar manner as claim 7.

Additional Sources Considered but not used for Rejection
EP-3576100-A1 to Lou et al. teaches of training a deep learning model using training data of the multiple images to update the model to provide radiotherapy images, however does not teach of using multiple sets of training data to continuously update the model.

NPL “A Feasibility Study on an Automated Method to Generate Patient-Specific Dose Distributions for Radiotherapy Using Deep Learning” to Chen et al. teaches that deep learning can be used to create a dose distribution for radiotherapy treatment using training data of previously randomly selected patient cases, however does not teach of continuously updating the system and setting planning rules to modify the output data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686